IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ANDRAE HICKS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-3102

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 3, 2014.

An appeal from the Circuit Court for Duval County.
Suzanne Bass, Judge.

Nancy A. Daniels, Public Defender, and Gail E. Anderson, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Virginia Harris, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED. Williams v. State, --- So. 3d ---, 2014 WL 2874296 (Fla. 1st

DCA June 25, 2014).

THOMAS, ROWE, and MAKAR, JJ., CONCUR.